Order, Supreme Court, New York County (Arlene R. Silverman, J.), entered on or about January 9, 2007, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Although the court did not use the expression “upward departure,” it made clear that, in view of the extreme brutality of the underlying sex crime, it intended to depart upwardly to level three even if defendant’s point score, standing alone, would support only a level two adjudication. This upward departure was based upon clear and convincing evidence of aggravating factors of a degree not taken into account by the risk assessment instrument and guidelines (see e.g. People v Miller, 48 AD3d 774 [2008], lv denied 10 NY3d 711 [2008]; People v Sanford, 47 AD3d 454 [2008], lv denied 10 NY3d 707 [2008]). Concur—Tom, J.P, Moskowitz, Acosta and Freedman, JJ.